DETAILED ACTION
The current office action is in response to the communication filed on 7/9/21.
The applicant cancelled claims 1-30, and added claims 31-50 in the Preliminary Amendment received on 7/9/21.
Claims 31-50 are pending.
The Examiner recommends filing a written authorization for Internet communication in response to the present action. Doing so permits the USPTO to communicate with Applicant using Internet email to schedule interviews or discuss other aspects of the application.  Without a written authorization in place, the USPTO cannot respond to Internet correspondence received from Applicant. The preferred method of providing authorization is by filing form PTO/SB/439, available at: https://www.uspto.gov/patent/forms/forms. See MPEP § 502.03 for other methods of providing written authorization.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Paper Submitted
It is hereby acknowledged that the following papers have been received and placed of record in the file:
Information Disclosure Statement(s) as received on 7/9/21 are considered by the Examiner.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
The disclosure is objected to because of the following informalities:
“…receveing…” on page 1, [0006], should be “… receiving…” (emphasis added). Appropriate correction is required.
“…authorization/licence…” on page 10, [0091] and page 16, [0126], should be “… authorization/license …” (emphasis added). Appropriate correction is required.
“…authorized/licenced…” on page 16, [0126], should be “… authorized/licensed …” (emphasis added). Appropriate correction is required.
“…correspondents users…” on page 18, [0146], should be “… corresponding users…” (emphasis added). Appropriate correction is required.
“…assignes…” on page 30, [0236], should be “… assigns…” (emphasis added). Appropriate correction is required.
Examiner respectfully requests applicant to review and correct any other paragraphs that may contain typographical errors.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: a sender device configured to send and receive, a receiver device configured to send and received and a central unit communicating in claim 31.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 31-50 are objected to because of the following informalities:
The limitation “…the received device…” in claim 31, line 4, should be “…the  receiver device…” (emphasis added) in order to resolve the lack of antecedent basis for the limitation. Appropriate correction is required.
The limitation “…containing the data…” in claim 31, line 6, should be “…containing [[the]] data…” (emphasis added) in order to resolve the lack of antecedent basis for the limitation. Appropriate correction is required.
The limitation “…a same content but smaller dimensions and/or degree of detail…” in claim 31, lines 13-14, should be “…a same content but smaller dimensions and/or smaller degree of detail…” (emphasis added) in order to resolve the lack of antecedent basis for the limitation. Appropriate correction is required.
The term “if” in claims 31, 34 and 36 should be replaced with the term “when” where appropriate because any positive or negative condition following the term “if” is interpreted as a condition that may never happened. However, any positive or negative condition following the term “when” is interpreted as a condition that happens at least once. Appropriate correction is required. Note: For examination purposes, the positive or negative conditions following the term “if” will not be given any patentable weight.
The phrase “so that” in claims 32, 39-40 and 45 should be avoided. Appropriate correction is required. It is unclear whether the limitations following the phrase “so that” are part of the claimed invention.
The limitation “…the graphic and/or audio element in said first format…” in claim 33, line 5, should be “…the graphic and/or audio elements in said first format…” (emphasis added) in order to resolve the lack of antecedent basis for the limitation. Appropriate correction is required.
The limitation “…the corresponding second graphic and/or audio element, which is in a second format…” in claim 33, lines 5-6, should be “…the corresponding second graphic and/or audio element in a second format…” (emphasis added) in order to resolve the indefiniteness issue in the limitation. Appropriate correction is required.
The limitation “…said first software module is further configured to carry out the following operations:…” in claim 34, lines 1-2, should be “…said first software module is further configured to carry out  operations comprising:…” (emphasis added) in order to resolve the lack of antecedent basis for the limitation. Appropriate correction is required.
The limitation “…the message to be sent…” in claim 34, line 4, should be “…[[the]] a message to be sent…” (emphasis added) in order to resolve the lack of antecedent basis for the limitation. Appropriate correction is required.
The limitation “…at least one of said first graphic and/or audio elements…” in claim 34, lines 5-6, should be “…at least one of said  graphic and/or audio elements…” (emphasis added) in order to resolve the lack of antecedent basis for the limitation. Appropriate correction is required.
The limitation “…the sending or receiving requests…” in claim 34, lines 9-10, should be “…the  sender or  receiver device requests…” (emphasis added) in order to resolve the lack of antecedent basis for the limitation. Appropriate correction is required.
The limitation “…said sending or receiving device…” in claim 34, lines 11 and 16, should be “…said  sender or  receiver device…” (emphasis added) in order to resolve the lack of antecedent basis for the limitation. Appropriate correction is required.
The limitation “…the dimensions and/or degree of detail of said at least one of said graphic elements…” in claim 35, line 4, should be “…the first dimensions and/or degree of detail of said at least one of said graphic elements…” (emphasis added) in order to resolve the lack of antecedent basis for the limitation. Appropriate correction is required.
The limitation “…the dimensions and/or degree of detail of said second graphic element…” in claim 35, line 6, should be “…the smaller dimensions and/or smaller degree of detail of said second graphic elements…” (emphasis added) in order to resolve the lack of antecedent basis for the limitation. Appropriate correction is required.
The limitation “…occupies the area is selectable by the touch…” in claim 36, lines 2-3, should be “…occupies the area [[is]] selectable by the touch…” (emphasis added) in order to resolve the lack of antecedent basis for the limitation. Appropriate correction is required.
The limitation “…said image with resolution…” in claim 37, lines 1-2, should be “…said image with said resolution…” (emphasis added) in order to resolve the lack of antecedent basis for the limitation. Appropriate correction is required.
The limitation “…the display of the messaging system.” in claim 42, line 3, should be “…the display of the  sender or receiver device.” (emphasis added) in order to resolve the lack of antecedent basis for the limitation. Appropriate correction is required.
The limitation “…having content corresponding to the content of another second second graphic element and a resolution greater than the resolution of the another second graphic element.” in claim 43, lines 2-4, should be “…having content corresponding to [[the]] content of another second  graphic element and a resolution greater than [[the]] a resolution of the another second graphic element.” (emphasis added) in order to resolve the lack of antecedent basis for the limitation. Appropriate correction is required.
The limitation “…the first display screen…” in claim 45, line 3, should be “…the first  screen…” (emphasis added) in order to resolve the lack of antecedent basis for the limitation. Appropriate correction is required.
The limitation “…automatically start a corresponding action…” in claim 45, line 4, should be “…automatically start [[a]] the corresponding action…” (emphasis added) in order to resolve the lack of antecedent basis for the limitation. Appropriate correction is required.
The limitation “…a second screen is displayed…” in claim 45, line 5, should be “…[[a]] the second screen is displayed…” (emphasis added) in order to resolve the lack of antecedent basis for the limitation. Appropriate correction is required.
The limitation “…the second graphic and/or audio element which occupied this selectable area is implemented with dimensions and/or degree of detail greater than the dimensions and/or degree of detail of the one second graphic element.” in claim 45, lines 6-8, should be “…the second graphic and/or audio element  occupying the selectable area is implemented with dimensions and/or degree of detail greater than [[the]] dimensions and/or degree of detail of the one second graphic element.” (emphasis added) in order to resolve the lack of antecedent basis for the limitation. Appropriate correction is required.
The limitation “…has first dimensions and/or degree of detail…” in claim 46, line 4, should be “…has the first dimensions and/or degree of detail…” (emphasis added) in order to resolve the lack of antecedent basis for the limitation. Appropriate correction is required.
The limitation “…based on the dimensions and/or degree of detail of the display of said messaging system, which requested corresponding graphic and/or audio element…” in claim 46, lines 7-8, should be “…based on [[the]] dimensions and/or degree of detail of the display of said  sender or receiver device, which requested the corresponding graphic and/or audio element…” (emphasis added) in order to resolve the lack of antecedent basis for the limitation. Appropriate correction is required.
The limitation “…wherein said first software module and the first software module are configured to implement the following procedure:…” in claim 47, lines 1-3, should be “…wherein said first software module  is configured to implement [[the]] a  procedure comprising:…” (emphasis added) in order to resolve the lack of antecedent basis for the limitation. Appropriate correction is required.
The limitation “…the sending or the receiving device…” in claim 47, lines 4, 6 and 12-13, should be “…the  sender or the  receiver device…” (emphasis added) in order to resolve the lack of antecedent basis for the limitation. Appropriate correction is required.
The limitation “…the software module…” in claim 47, line 7, should be “…the software …” (emphasis added) in order to resolve the lack of antecedent basis for the limitation. Appropriate correction is required. Similar corrections are required in claim 50, lines 1-2.
The limitation “…a corresponding second graphic and/or audio element…” in claim 47, line 9, should be “…[[a]] the corresponding second graphic and/or audio element…” (emphasis added) in order to resolve the lack of antecedent basis for the limitation. Appropriate correction is required.
The limitation “…the second graphic and/or audio element…” in claim 47, line 11, should be “…the corresponding second graphic and/or audio element…” (emphasis added) in order to resolve the lack of antecedent basis for the limitation. Appropriate correction is required. Similar corrections are required in claim 48, lines 2-3; claim 49, lines 2-3; and claim 50, line 3.
The limitation “…which are lower and/or lower than those of graphic and/or audio elements…” in claim 50, line 4, should be “…which are  lower than  the first dimensions and/or degree of detail of the graphic and/or audio elements…” (emphasis added) in order to resolve the lack of antecedent basis for the limitation. Appropriate correction is required. Similar corrections are required in claim 48, lines 2-3; claim 49, lines 2-3; and claim 50, line 3.
All dependent claims are objected to as having the same deficiencies as the claims they depend from.
Note: For examination purposes, the claims will be interpreted based on the claim language suggested by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 31-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 31, at least in part, recites the limitation “said second graphic and/or audio element, when displayed on said first screen, occupies an area of the display which is selectable by touch, if the display is of touch-screen type, or by clicking, or through another external activation event.” (emphasis added). The claim limitation creates confusion when reading and interpreting the claimed subject matter. Specifically, it is unclear whether the second graphic and/or audio element is selectable or the area of the display is selectable. Appropriate correction is required.
Claim 47 recites the limitation(s) “the software module of the central unit is configured to create, starting from the one of the graphic and/or audio elements and based on the data on the size and the resolution of said display, a corresponding second graphic and/or audio element that is adapted to the size and resolution of said display; and the second graphic and/or audio element thus created is downloaded locally to said sending or said receiving device to be implemented by the said sending or said receiving device within the messaging system.” (emphasis added). However, the limitations of claim 47 are creating a conflict with the limitation of claim 48 which recites “…wherein said first software module is configured to carry out said procedure to create the second graphic and/or audio element occupying the area…” (emphasis added). The conflict being created is that if the corresponding second graphic and/or audio element is already created by the software module of the central unit, it is unclear how the corresponding second graphic and/or audio element can also be created by the first software module. These limitations create confusion in the claimed subject matter. Therefore, the metes and bounds of the claimed subject matter cannot be established.
Claim 47 recites the limitation(s) “the software module of the central unit is configured to create, starting from the one of the graphic and/or audio elements and based on the data on the size and the resolution of said display, a corresponding second graphic and/or audio element that is adapted to the size and resolution of said display; and the second graphic and/or audio element thus created is downloaded locally to said sending or said receiving device to be implemented by the said sending or said receiving device within the messaging system.” (emphasis added). However, the limitations of claim 47 are creating a conflict with the limitation of claim 49 which recites “…wherein said first software module is configured to carry out said procedure to create the second graphic and/or audio element occupying the area…” (emphasis added). The conflict being created is that if the corresponding second graphic and/or audio element is already created by the software module of the central unit, it is unclear how the corresponding second graphic and/or audio element can also be created by the first software module. These limitations create confusion in the claimed subject matter. Therefore, the metes and bounds of the claimed subject matter cannot be established.
All dependent claims are rejected to as having the same deficiencies as the claims they depend from.

Examiner’s Comments
The Examiner provides the following comments regarding the interpretation of the claim limitations:
For examination purposes, based on the multiple Claim Objections and 35 U.S.C. 112 Claim Rejections, the Examiner will give claims their broadest reasonable interpretation (BRI), in light of and consistent with the written description of the invention in the application.
If the Applicant believes, for any reason, that personal communication will expedite prosecution of this application, the Applicant is invited to schedule an interview with the Examiner using the number provided below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 31-36, 39-45 and 50 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by “Jang” (US PGPUB 2019/0306098).
With respect to claim 31, Jang teaches a messaging system (system of Fig. 3; Fig. 3, [0068]) comprising:
a sender device (sender terminal 310; Fig. 3, [0068]) and a receiver device (receiver terminal 320; Fig. 3, [0068]) respectively configured to send and receive text messages (sender terminal 310 and the receiver terminal 320 are physical apparatuses on each of which a messenger application is installed and executed and that exchange messages; Fig. 3, [0068]); and
a central unit (messenger server 330; Fig. 3, [0068]) communicating with the sender device and the received device (messenger server 330 is a physical apparatus configured to support a transmitting side corresponding to the sender terminal 310 and a receiving side corresponding to the receiver terminal 320 to exchange messages by establishing a communication session between the sender terminal 310 and the receiver terminal 320; Fig. 3, [0068]), wherein:
said central unit comprises or is associated with a database containing the data related to all graphic and/or audio elements which the messaging system is configured to manage, said graphic and/or audio elements being loaded inside said database with first dimensions and/or degree of detail (messenger server 330 receives videos and stores the videos in a storage of the messenger server 330; Fig. 3, [0082]);
software is loaded and executed in said central unit, the software being configured to create, starting from the graphic and/or audio elements with the first dimensions and/or degree of detail loaded inside said database, at least one corresponding second graphic and/or audio element having a same content but smaller dimensions and/or degree of detail than the first dimensions and/or degree of detail (messenger server 330 generates an animated GIF file from a received video. The animated GIF file generated from the video has a relatively smaller capacity than that of the video; Fig. 3, [0084]);
in said sender and/or receiver device, a first software module is loaded and executed, which is configured to download from the central unit the corresponding second graphic and/or audio element and to implement or use the corresponding second graphic and/or audio element thus discharged in the messaging system (receiver terminal 320 downloads the animated GIF file transmitted from the messenger server 330 and displays the downloaded animated GIF file on a screen; Fig. 3, [0068], [0088]);
said first software module is configured to implement on a display of said sender and/or receiver device a first screen, in which a message or an exchange of messages is displayed, and in which said corresponding second graphic and/or audio element is also displayed (receiver terminal 320 downloads the animated GIF file transmitted from the messenger server 330 and displays the downloaded animated GIF file on a screen; Fig. 3, [0068], [0088]);
said second graphic and/or audio element, when displayed on said first screen, occupies an area of the display which is selectable by touch, if the display is of touch-screen type, or by clicking, or through another external activation event (receiver terminal 320 downloads the animated GIF file transmitted from the messenger server 330 and displays the downloaded animated GIF file on a screen. The animated GIF file is displayed in a chatroom by the receiver terminal 320. The animated GIF file is displayed with a user interface, such as a button that the receiver can select by using a finger in a touchscreen environment; Fig. 3, [0068], [0088]-[0090]).

With respect to claim 32, Jang teaches the messaging system according to claim 31, wherein said first software module is configured so that said first screen which displays the exchange of messages, and wherein said second graphic and/or audio element is implemented inside a balloon or frame containing one or more messages (receiver terminal 320 downloads the animated GIF file transmitted from the messenger server 330 and displays the downloaded animated GIF file on a screen. The animated GIF file is displayed in a chatroom by the receiver terminal 320. The animated GIF file is displayed with a user interface, such as a button that the receiver can select by using a finger in a touchscreen environment; Fig. 3, [0068], [0088]-[0090]).

With respect to claim 33, Jang teaches the messaging system according to claim 31, wherein: said the graphic and/or audio elements are loaded inside said database with the first dimensions and/or degree of detail, which define a first format; and in said central unit, software is loaded and executed which is configured to create, starting from the graphic and/or audio element in said first format, the corresponding second graphic and/or audio element, which is in a second format different from said first format (messenger server 330 receives videos, stores the videos in a storage of the messenger server 330 and generates an animated GIF file from a received video. The animated GIF file generated from the video has a relatively smaller capacity than that of the video; Fig. 3, [0076], [0082], [0084]).

With respect to claim 34, Jang teaches the messaging system according to claim 31, wherein said first software module is further configured to carry out the following operations: obtaining from said central unit a structured data packet, which has been enhanced starting from data structure generated based on the message to be sent, and identifying, within said structured data packet, a unique identification code of at least one of said first graphic and/or audio elements (receiver terminal 320 downloads the animated GIF file transmitted from the messenger server 330 and displays the downloaded animated GIF file on a screen. The animated GIF file is displayed in a chatroom by the receiver terminal 320. The animated GIF file is displayed with a user interface, such as a button that the receiver can select by using a finger in a touchscreen environment. A link that includes a network position, for example, a uniform resource locator (URL), for the video stored in the messenger server may be set to the button; Fig. 3, [0068], [0088]-[0090]), if the at least one of said graphic and/or audio elements associated with said unique identification code is not already present in a local memory of the messaging system into which said first software module is in execution, the sending or receiving requests the at least one of said graphic and/or audio elements and downloads the at least one of said graphic and/or audio elements locally in said sending or receiving device, the at least one of said graphic and/or audio elements that was downloaded locally corresponding to said second graphic and/or audio element, based on a content of the structured data packet and the at least one of the graphic and/or audio element associated with said unique identification code, the display of the sending or receiving device, in which the first software module is running, shows the sent message also implementing said second graphic and/or audio element created by the software of said central unit (In response to the selection from the receiver, the receiver terminal 320 requests the messenger server 330 for the video that is stored at the network position. The receiver terminal 320 downloads the video from the messenger server 330 and displays the downloaded video on the screen; Fig. 3, [0090]-[0094]).

With respect to claim 35, Jang teaches the messaging system according to claim 31, wherein: at least one of said graphic elements comprises an image to be inserted within a message to be sent with said messaging system, the dimensions and/or degree of detail of said at least one of said graphic elements correspond to a resolution of said image when loaded inside said database, and the dimensions and/or degree of detail of said second graphic element correspond to the resolution of said image (messenger server 330 receives videos, stores the videos in a storage of the messenger server 330 and generates an animated GIF file from a received video. The animated GIF file generated from the video has a relatively smaller capacity than that of the video; Fig. 3, [0076], [0082], [0084]).

With respect to claim 36, Jang teaches the messaging system according to claim 35, wherein said image is displayed on said first screen for displaying the exchange of messages and occupies the area is selectable by the touch, if the display is of the touch-screen type, or by clicking or by the other external activation event (receiver terminal 320 downloads the animated GIF file transmitted from the messenger server 330 and displays the downloaded animated GIF file on a screen. The animated GIF file is displayed in a chatroom by the receiver terminal 320. The animated GIF file is displayed with a user interface, such as a button that the receiver can select by using a finger in a touchscreen environment; Fig. 3, [0068], [0088]-[0090]).

With respect to claim 39, Jang teaches the messaging system according to claim 36, wherein said first software module is configured so that the touch or the clicking made on said area of said first screen, which is occupied by said second graphic and/or audio element, starts a corresponding action (receiver terminal 320 downloads the animated GIF file transmitted from the messenger server 330 and displays the downloaded animated GIF file on a screen. The animated GIF file is displayed in a chatroom by the receiver terminal 320. The animated GIF file is displayed with a user interface, such as a button that the receiver can select by using a finger in a touchscreen environment. In response to the selection from the receiver, the receiver terminal 320 requests the messenger server 330 for the video, downloads the video from the messenger server 330 and displays the downloaded video on the screen; Fig. 3, [0068], [0088]-[0094]).

With respect to claim 40, Jang teaches the messaging system according to claim 35, wherein said first software module is configured so that, following the touch or the clicking or other external activation event carried out on the display area occupied by the second graphic element, a corresponding action is automatically started (receiver terminal 320 downloads the animated GIF file transmitted from the messenger server 330 and displays the downloaded animated GIF file on a screen. The animated GIF file is displayed in a chatroom by the receiver terminal 320. The animated GIF file is displayed with a user interface, such as a button that the receiver can select by using a finger in a touchscreen environment. In response to the selection from the receiver, the receiver terminal 320 requests the messenger server 330 for the video, downloads the video from the messenger server 330 and displays the downloaded video on the screen; Fig. 3, [0068], [0088]-[0094]).

With respect to claim 41, Jang teaches the messaging system according to claim 40, wherein said corresponding action provides for activating a reproduction of an audio or video element that is associated with said second graphic element (receiver terminal 320 downloads the animated GIF file transmitted from the messenger server 330 and displays the downloaded animated GIF file on a screen. The animated GIF file is displayed in a chatroom by the receiver terminal 320. The animated GIF file is displayed with a user interface, such as a button that the receiver can select by using a finger in a touchscreen environment. In response to the selection from the receiver, the receiver terminal 320 requests the messenger server 330 for the video, downloads the video from the messenger server 330 and displays the downloaded video on the screen; Fig. 3, [0068], [0088]-[0094]).

With respect to claim 42, Jang teaches the messaging system according to claim 41, wherein said corresponding action provides for automatically creating and displaying a second screen on the display of the messaging system (receiver terminal 320 downloads the animated GIF file transmitted from the messenger server 330 and displays the downloaded animated GIF file on a screen. The animated GIF file is displayed in a chatroom by the receiver terminal 320. The animated GIF file is displayed with a user interface, such as a button that the receiver can select by using a finger in a touchscreen environment. In response to the selection from the receiver, the receiver terminal 320 requests the messenger server 330 for the video, downloads the video from the messenger server 330 and displays the downloaded video on the screen; Fig. 3, [0068], [0088]-[0094]).

With respect to claim 43, Jang teaches the messaging system according to claim 42, wherein, in said second screen, one second graphic element is implemented having content corresponding to the content of another second second graphic element and a resolution greater than the resolution of the another second graphic element (receiver terminal 320 downloads the animated GIF file transmitted from the messenger server 330 and displays the downloaded animated GIF file on a screen. The animated GIF file is displayed in a chatroom by the receiver terminal 320. The animated GIF file is displayed with a user interface, such as a button that the receiver can select by using a finger in a touchscreen environment. In response to the selection from the receiver, the receiver terminal 320 requests the messenger server 330 for the video, downloads the video from the messenger server 330 and displays the downloaded video on the screen; Fig. 3, [0068], [0088]-[0094]).

With respect to claim 44, Jang teaches the messaging system according to claim 43, wherein, in said second screen, at least the content and/or a link that had previously been associated with said one second graphic element is displayed with the resolution of the one second graphic element (receiver terminal 320 downloads the animated GIF file transmitted from the messenger server 330 and displays the downloaded animated GIF file on a screen. The animated GIF file is displayed in a chatroom by the receiver terminal 320. The animated GIF file is displayed with a user interface, such as a button that the receiver can select by using a finger in a touchscreen environment. In response to the selection from the receiver, the receiver terminal 320 requests the messenger server 330 for the video, downloads the video from the messenger server 330 and displays the downloaded video on the screen; Fig. 3, [0068], [0088]-[0094]).

With respect to claim 45, Jang teaches the messaging system according to claim 43, wherein said first software module is configured so that the touch or the clicking or other external activation event performed on said area of the first display screen, which is occupied by said second graphic and/or audio element, automatically start a corresponding action in which, on the display where said first screen is implemented, a second screen is displayed, in which the second graphic and/or audio element which occupied this selectable area is implemented with dimensions and/or degree of detail greater than the dimensions and/or degree of detail of the one second graphic element (receiver terminal 320 downloads the animated GIF file transmitted from the messenger server 330 and displays the downloaded animated GIF file on a screen. The animated GIF file is displayed in a chatroom by the receiver terminal 320. The animated GIF file is displayed with a user interface, such as a button that the receiver can select by using a finger in a touchscreen environment. In response to the selection from the receiver, the receiver terminal 320 requests the messenger server 330 for the video, downloads the video from the messenger server 330 and displays the downloaded video on the screen; Fig. 3, [0068], [0088]-[0094]).

With respect to claim 50, Jang teaches the messaging system according to claim 31, wherein the software module loaded and/or executed in the central unit is configured to automatically create the second graphic and/or audio element having dimensions and/or degree of detail and/or format, which are lower and/or lower than those of graphic and/or audio elements, when the graphic and/or audio elements are loaded into said database of said central unit or into a second database (messenger server 330 receives videos, stores the videos in a storage of the messenger server 330 and generates an animated GIF file from a received video. The animated GIF file generated from the video has a relatively smaller capacity than that of the video; Fig. 3, [0076], [0082], [0084]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of “Adilipour et al.” (US PGPUB 2018/0314409) (Hereinafter Adilipour).
With respect to claim 37, Jang teaches the messaging system according to claim 36. Jang does not teach wherein said image with resolution is displayed inside a typing keyboard shown on the display of the touch-screen type.
However, Adilipour teaches wherein said image with resolution is displayed inside a typing keyboard shown on the display of the touch-screen type (an emoji, sticker or meme is shown in the virtual keyboard library and is available for the user to select/use in composing his next instant message; Figs. 1-6, [0030]-[0031]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate displaying an image inside a typing keyboard to Jang because Jang discloses displaying an animated image in a chatroom screen ([0088]) and Adilipour suggests displaying an image inside a typing keyboard ([0030]).
One of ordinary skill in the art would be motivated to utilize the teachings of Adilipour in the Jang system in order to provide messaging users with image editing tools.

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of “Lewis” (US PGPUB 2012/0226760).
With respect to claim 38, Jang teaches the messaging system according to claim 36. Jang does not teach wherein said image corresponds to a thumbnail version of a starting image having higher resolution and corresponding to the image stored in the central unit.
However, Lewis teaches wherein said image corresponds to a thumbnail version of a starting image having higher resolution and corresponding to the image stored in the central unit (converting a message image into a low resolution image, typically called a thumbnail or thumbnail image; Fig. 8, [0085]-[0088]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate creating a thumbnail image to Jang because Jang discloses generating an animated image from a video ([0084]) and Lewis suggests creating a thumbnail image ([0085]).
One of ordinary skill in the art would be motivated to utilize the teachings of Lewis in the Jang system in order to enable messaging users to have a quick grasp of the contents of a message image.

Claims 46-49 are rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of “Chu” (US PGPUB 2008/0163355).
With respect to claim 46, Jang teaches the messaging system according to claim 31. Jang does not teach wherein the software, which is loaded and/or executed in the central unit, is configured to create, starting from one of the graphic and/or audio elements that is already loaded in said database and that has first dimensions and/or degree of detail, a corresponding graphic and/or audio element that has a same content but dimensions and/or degree of detail that are less than the first dimensions and/or degree of detail and that is defined correspondingly and dynamically based on the dimensions and/or degree of detail of the display of said messaging system, which requested corresponding graphic and/or audio element from said central unit through the first software module.
However, Chu teaches wherein the software, which is loaded and/or executed in the central unit, is configured to create, starting from one of the graphic and/or audio elements that is already loaded in said database and that has first dimensions and/or degree of detail, a corresponding graphic and/or audio element that has a same content but dimensions and/or degree of detail that are less than the first dimensions and/or degree of detail and that is defined correspondingly and dynamically based on the dimensions and/or degree of detail of the display of said messaging system, which requested corresponding graphic and/or audio element from said central unit through the first software module (a proxy server converts all video streams, audio streams and text messages for proper display format according to the profile of a corresponding user mobile device. The device profile stores display information specifying display size, resolution, and maximum contrast, etc.; [0041]-[0043]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate creating graphic and audio elements based on device display parameters to Jang because Jang discloses generating graphics based on device contextual information ([0074]) and Chu suggests creating graphic and audio elements based on device display parameters ([0043]).
One of ordinary skill in the art would be motivated to utilize the teachings of Chu in the Jang system in order to allow graphics to be shared among devices with different display sizes and resolutions.

With respect to claim 47, Jang teaches the messaging system according to claim 31. Jang does not teach wherein said first software module and the first software module are configured to implement the following procedure: the sending or the receiving device sends to the central unit, through the first software module, a request containing data on size and resolution of the display of said sending or receiving device, in which the first software module is performed; the software module of the central unit is configured to create, starting from the one of the graphic and/or audio elements and based on the data on the size and the resolution of said display, a corresponding second graphic and/or audio element that is adapted to the size and resolution of said display; and the second graphic and/or audio element thus created is downloaded locally to said sending or said receiving device to be implemented by the said sending or said receiving device within the messaging system.
However, Chu teaches wherein said first software module and the first software module are configured to implement the following procedure: the sending or the receiving device sends to the central unit, through the first software module, a request containing data on size and resolution of the display of said sending or receiving device, in which the first software module is performed; the software module of the central unit is configured to create, starting from the one of the graphic and/or audio elements and based on the data on the size and the resolution of said display, a corresponding second graphic and/or audio element that is adapted to the size and resolution of said display; and the second graphic and/or audio element thus created is downloaded locally to said sending or said receiving device to be implemented by the said sending or said receiving device within the messaging system (a proxy server converts all video streams, audio streams and text messages for proper display format according to the profile of a corresponding user mobile device. The device profile stores display information specifying display size, resolution, and maximum contrast, etc.; [0041]-[0043], [0047]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate creating graphic and audio elements based on device display parameters to Jang because Jang discloses generating graphics based on device contextual information ([0074]) and Chu suggests creating graphic and audio elements based on device display parameters ([0043]).
One of ordinary skill in the art would be motivated to utilize the teachings of Chu in the Jang system in order to allow graphics to be shared among devices with different display sizes and resolutions.

With respect to claim 48, Jang as modified teaches the messaging system according to claim 47. Jang further teaches wherein said first software module is configured to carry out said procedure to create the second graphic and/or audio element occupying the area, selectable by the touch or the clicking, implemented within the first screen for displaying the exchange of messages (receiver terminal 320 downloads the animated GIF file transmitted from the messenger server 330 and displays the downloaded animated GIF file on a screen. The animated GIF file is displayed in a chatroom by the receiver terminal 320. The animated GIF file is displayed with a user interface, such as a button that the receiver can select by using a finger in a touchscreen environment; Fig. 3, [0068], [0088]-[0090]).

With respect to claim 49, Jang as modified teaches the messaging system according to claim 47. Jang further teaches wherein said first software module is configured to carry out said procedure to create the second graphic and/or audio element, which has dimensions and/or degree of detail and which is implemented within said second screen (receiver terminal 320 downloads the animated GIF file transmitted from the messenger server 330 and displays the downloaded animated GIF file on a screen. The animated GIF file is displayed in a chatroom by the receiver terminal 320. The animated GIF file is displayed with a user interface, such as a button that the receiver can select by using a finger in a touchscreen environment. In response to the selection from the receiver, the receiver terminal 320 requests the messenger server 330 for the video, downloads the video from the messenger server 330 and displays the downloaded video on the screen; Fig. 3, [0068], [0088]-[0094]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Chen et al. US 2011/0066687. Discloses automatically rescaling an electronic message having associated content.
Kelliher et al. US 9,143,534. Discloses modifying multimedia messages being transmitted to recipient devices.
Pereira et al. US 9,699,299. Discloses enabling use of custom characters in a messaging system.
Lee et al. US 2012/0162350. Discloses adding system-defined or user-defined media into text message sessions.
Shim et al. US 2007/0101005. Discloses converting graphic emoticons transmitted between communication terminals.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnny Aguiar whose telephone number is (571)272-3563. The examiner can normally be reached on Monday to Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHNNY B AGUIAR/
Primary Examiner, Art Unit 2447
March 16, 2022